

117 SRES 176 RS: Urging all parties in Georgia to seek prompt implementation of the agreement signed on April 19, 2021, and reaffirming the support of the Senate for Georgia, the territorial integrity of Georgia, and the aspirations of Georgians to join the Euro-Atlantic community.
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 94117th CONGRESS1st SessionS. RES. 176IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Johnson (for himself, Mrs. Shaheen, Mr. Risch, Mr. Van Hollen, and Mr. Barrasso) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 24, 2021Reported by Mr. Menendez, with an amendment and an amendment to the preamble and an amendment to the titleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONUrging all parties in Georgia to seek prompt implementation of the agreement signed on April 19, 2021, and reaffirming the support of the Senate for Georgia, the territorial integrity of Georgia, and the aspirations of Georgians to join the Euro-Atlantic community.Whereas, on April 9, 1991, Georgia declared independence from the Soviet Union, and on March 24, 1992, the United States and Georgia established formal diplomatic relations;Whereas, since 1993, the territorial integrity of Georgia has been reaffirmed by the international community and numerous United Nations Security Council resolutions;Whereas, at the 2008 Summit in Bucharest, the North Atlantic Treaty Organization (NATO) recognized the aspirations of Georgia to join NATO and agreed that Georgia would become a member of the Alliance;Whereas, on January 9, 2009, the United States and Georgia signed the United States-Georgia Charter on Strategic Partnership, affirming the close relationship between the United States and Georgia based on the shared principles of democracy, free markets, defense and security cooperation, and cultural exchanges;Whereas Georgia has made significant contributions to the wars in Iraq and Afghanistan and remains the largest troop contributor among NATO partners to the NATO-led Resolute Support Mission in Afghanistan;Whereas the United States supports the sovereignty and territorial integrity of Georgia within its internationally recognized borders and condemns the continued occupation by the Russian Federation of the Georgian regions of South Ossetia and Abkhazia;Whereas, in March 2020, the United States and several embassies of European countries in Georgia brokered an agreement among the major political parties in Georgia, which included changes to the electoral system and called on all sides to address the appearance of political interference in the judicial system;Whereas, on June 29, 2020, the Parliament of Georgia adopted constitutional amendments, establishing a more proportional electoral system and promoting greater political pluralism in future parliaments; Whereas the United States Embassy in Tbilisi applauded Georgia's electoral reforms and urged the Parliament of Georgia to pass additional legislation that fully incorporates all of the recommendations of the Office for Democratic Institutions and Human Rights of the Organization for Security and Co-operation in Europe (OSCE/ODIHR) and urged Georgian authorities to effectively implement such legislation;Whereas, on October 31, 2020, Georgia held its first parliamentary elections since adopting the electoral reforms in June 2020;Whereas the OSCE/ODIHR limited election observation team detailed a number of flaws and partially or completely unimplemented OSCE/ODIHR recommendations, but also concluded that the first round of the October 2020 parliamentary elections in Georgia was competitive and, overall, fundamental freedoms were respected;Whereas the United States Embassy in Tbilisi shared the OSCE/ODIHR’s assessment of the first round of elections and stressed the importance of fully addressing the deficiencies noted by the OSCE/ODIHR Limited Election Observation Mission Preliminary Report before the second round of elections in November 2020;Whereas the Georgian opposition refused to recognize the legitimacy of the October 2020 elections, boycotted the second round of elections, called for public voter intimidation of anyone voting in the second round of elections, and declined to take their seats in parliament;Whereas, on February 23, 2021, Georgian authorities entered the headquarters of United National Movement (UNM) and arrested its leader Nikanor Melia on a bail violation;Whereas, on March 23, 2021, the Subcommittee on Europe and Regional Security Cooperation of the Committee on Foreign Relations of the Senate held a hearing on Georgia to examine the political situation and to highlight the actions that the Government of Georgia and the opposition could take in order to resolve the impasse and move the country forward;Whereas, in that hearing, Deputy Assistant Secretary of State George Kent testified that the Russian Federation uses its illegal occupation of Abkhazia and South Ossetia, economic leverage, cyber attacks, and disinformation to try to force Georgia to abandon its Euro-Atlantic aspirations and to sow division and distrust; Whereas, at the same hearing, Deputy Assistant Secretary Kent testified, Georgia has real work to do in strengthening its democracy … Georgia’s commitment to democracy and the rule of law is a fundamental element of our strategic relationship, as well as the precondition for the country’s further progress.; and Whereas international mediation efforts to resolve the political impasse in Georgia led to an agreement signed on April 19, 2021, by representatives of several political parties and individual Members of Parliament: Now, therefore, be itWhereas, on April 9, 1991, Georgia declared independence from the Soviet Union, and on March 24, 1992, the United States and Georgia established formal diplomatic relations;Whereas, since 1993, the territorial integrity of Georgia has been reaffirmed by the international community and numerous United Nations Security Council resolutions;Whereas, at the 2008 Summit in Bucharest, the North Atlantic Treaty Organization (NATO) recognized the aspirations of Georgia to join NATO and agreed that Georgia would become a member of the Alliance;Whereas, on January 9, 2009, the United States and Georgia signed the United States-Georgia Charter on Strategic Partnership, affirming the close relationship between the United States and Georgia based on the shared principles of democracy, free markets, defense and security cooperation, and cultural exchanges;Whereas Georgia has made significant contributions to the wars in Iraq and Afghanistan and was the largest troop contributor among NATO partners to the NATO-led Resolute Support Mission in Afghanistan;Whereas the United States supports the sovereignty and territorial integrity of Georgia within its internationally recognized borders and condemns the continued occupation by the Russian Federation of the Georgian regions of South Ossetia and Abkhazia;Whereas, in March 2020, the United States and several embassies of European countries in Georgia brokered an agreement among the major political parties in Georgia, which included changes to the electoral system and called on all sides to address the appearance of political interference in the judicial system;Whereas, on June 29, 2020, the Parliament of Georgia adopted constitutional amendments, establishing a more proportional electoral system and promoting greater political pluralism in future parliaments; Whereas the United States Embassy in Tbilisi applauded Georgia's electoral reforms and urged the Parliament of Georgia to pass additional legislation that fully incorporates all of the recommendations of the Office for Democratic Institutions and Human Rights of the Organization for Security and Co-operation in Europe (OSCE/ODIHR) and urged Georgian authorities to effectively implement such legislation;Whereas, on October 31, 2020, Georgia held its first parliamentary elections since adopting the electoral reforms in June 2020;Whereas the OSCE/ODIHR limited election observation team detailed a number of flaws and partially or completely unimplemented OSCE/ODIHR recommendations, but also concluded that the first round of the October 2020 parliamentary elections in Georgia was competitive and, overall, fundamental freedoms were respected;Whereas the United States Embassy in Tbilisi shared the OSCE/ODIHR’s assessment of the first round of elections and stressed the importance of fully addressing the deficiencies noted by the OSCE/ODIHR Limited Election Observation Mission Preliminary Report before the second round of elections in November 2020;Whereas the Georgian opposition refused to recognize the legitimacy of the October 2020 elections, boycotted the second round of elections, called for public voter intimidation of anyone voting in the second round of elections, and declined to take their seats in parliament;Whereas, on February 23, 2021, Georgian authorities entered the headquarters of the United National Movement (UNM) and arrested its leader Nikanor Melia on a bail violation;Whereas, on March 23, 2021, the Subcommittee on Europe and Regional Security Cooperation of the Committee on Foreign Relations of the Senate held a hearing on Georgia to examine the political situation and to highlight the actions that the Government of Georgia and the opposition could take in order to resolve the impasse and move the country forward;Whereas, in that hearing, Deputy Assistant Secretary of State George Kent testified that the Russian Federation uses its illegal occupation of Abkhazia and South Ossetia, economic leverage, cyber attacks, and disinformation to try to force Georgia to abandon its Euro-Atlantic aspirations and to sow division and distrust; Whereas, at the same hearing, Deputy Assistant Secretary Kent testified, Georgia has real work to do in strengthening its democracy … Georgia’s commitment to democracy and the rule of law is a fundamental element of our strategic relationship, as well as the precondition for the country’s further progress.;Whereas international mediation efforts to resolve the political impasse in Georgia led to an agreement signed on April 19, 2021, by representatives of several political parties and individual Members of Parliament; and Whereas Georgian authorities pardoned opposition figure Giorgi Rurua, and Nikanor Melia was released on bail while awaiting final passage of an amnesty bill, in line with the April 19 agreement: Now, therefore, be it That the Senate—(1)calls on Georgian Dream, United National Movement, and the other parties elected to the Parliament of Georgia to fully implement the compromise proposed by European Council President Michel on April 18, 2021, and signed on April 19, 2021;(2)calls on all elected Members of Parliament to take their seats in parliament and begin work without further delay on the challenges facing Georgia, including consequences of the COVID–19 pandemic, a weakened economy, and challenging regional dynamics;(3)calls on the Government of Georgia to institute systemic reforms, developed through an inclusive and transparent consultation process with stakeholders, to ensure that the judicial system is impartial and independent and not used for political or partisan ends, including by fully adopting and implementing the recommendations of the European Commission for Democracy through Law (commonly known as the Venice Commission) and other experts;(4)calls on the Government of Georgia to institute inclusively and transparently developed systemic electoral reforms to address the underlying causes of the political impasse and avoid a recurrence of such a crisis, including by fully adopting and implementing the recommendations of the Office for Democratic Institutions and Human Rights of the Organization for Security and Co-operation in Europe (OSCE/ODIHR);(5)recognizes that the political situation in Georgia has been exacerbated by the efforts of the Russian Federation to sow chaos throughout Georgia, including the illegally occupied territories of Abkhazia and South Ossetia;(6)expresses concern that impediments to strengthening Georgia's democratic institutions and processes will slow its progress toward achieving its aspiration of Euro-Atlantic integration and strengthening its economy and could result in conditions placed on United States assistance to Georgia; and(7)emphasizes that the United States supports a more robust democracy in Georgia, with governing institutions that demonstrate integrity, checks and balances, transparency, the capacity to counter Russian and other malign influence, and the ability to achieve the Euro-Atlantic aspirations of the people of Georgia. That the Senate—(1)welcomes the decision by most political parties in Georgia to sign the agreement mediated under the auspices of the European Union and the United States on April 19, 2021; (2)calls on the United National Movement and other remaining opposition parties to sign the April 19 agreement immediately and on all parties to cooperate in good faith with other parties to fully execute the letter and spirit of the agreement; (3)calls on all parties and elected Members of Parliament to begin work without further delay on the challenges facing Georgia, including consequences of the COVID–19 pandemic, a weakened economy, further meaningful democratic reforms, and challenging regional dynamics;(4)calls on the Government of Georgia, headed by a coalition led by Georgian Dream, to institute systemic reforms, developed through an inclusive and transparent consultation process with stakeholders, to ensure that the judicial system is impartial, merit-based, and independent and not used for political or partisan ends, including by fully adopting and implementing the recommendations of the European Commission for Democracy through Law (commonly known as the Venice Commission) and other experts;(5)calls on the Government of Georgia to institute inclusively and transparently developed systemic electoral reforms to address the underlying causes of the political impasse and avoid a recurrence of such a crisis, including by fully adopting and implementing the recommendations of the Office for Democratic Institutions and Human Rights of the Organization for Security and Co-operation in Europe (OSCE/ODIHR);(6)emphasizes the importance of seeing those electoral reforms fully implemented ahead of the planned October 2021 municipal elections, which must be conducted in a way that constitutes a step forward in Georgia’s democratic progress, and should be overseen by strong international election observation missions; (7)recognizes that the political situation in Georgia has been exacerbated by the efforts of the Russian Federation to sow chaos throughout Georgia, including the illegally occupied territories of Abkhazia and South Ossetia;(8)expresses concern that impediments to strengthening Georgia's democratic institutions and processes will slow its progress toward achieving its aspiration of Euro-Atlantic integration and strengthening its economy and could result in conditions placed on United States assistance to Georgia; (9)expresses support for the Government of the United States to seek all means at its disposal to increase trade and investment between the United States and Georgia and improve trade and investment in the broader region of the Caucasus, on the condition that all components of the April 19 agreement are met in letter and spirit; and(10)emphasizes that the United States supports a more robust democracy in Georgia, with governing institutions that demonstrate integrity, professionalism, checks and balances, equal treatment under the law, transparency, the capacity to counter Russian and other malign influence, and the ability to achieve the Euro-Atlantic aspirations of the people of Georgia. Amend the title so as to read: A resolution urging all remaining parties in Georgia to sign, and seek prompt implementation of, the compromise political agreement signed on April 19, 2021, and reaffirming the support of the Senate for Georgia, the territorial integrity of Georgia, and the aspirations of Georgians to join the Euro-Atlantic community..June 24, 2021Reported with an amendment and an amendment to the preamble and an amendment to the title